United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2345
Issued: August 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 23, 2010 appellant filed a timely appeal from July 1 and August 6, 2010
merit decisions of the Office of Workers’ Compensation Programs (OWCP) regarding his
schedule award claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 14 percent impairment of the right and left
upper extremity for which he received schedule awards.
FACTUAL HISTORY
On October 23, 1985 appellant, then a 53-year-old mail carrier, filed an occupational
disease claim for tendinitis in his left shoulder which he alleged was caused by factors of his
federal employment. On March 1, 2002 OWCP accepted the claim for bilateral shoulder
1

5 U.S.C. §§ 8101-8193.

traumatic arthritis. It subsequently accepted a benign neoplasm. On July 27, 2002 OWCP
accepted a recurrence of disability. Appellant retired from the employing establishment in 1989.
By decision dated October 28, 2005, OWCP awarded appellant 14 percent loss of use to
the right upper extremity and 14 percent loss of use to the left upper extremity, due to his
shoulder conditions. The period of the award ran from September 19, 2005 to May 23, 2007, for
a period of 87.36 weeks. On July 15, 2009 appellant underwent a right shoulder rotator cuff
repair, right shoulder distal clavicle excision and right shoulder subacromial decompression with
acromioplasty.
On March 18, 2010 appellant filed a claim for an increased schedule award. In a
February 18, 2010 report, Dr. John G. Westkaemper, a Board-certified orthopedic surgeon,
provided examination findings and opined that appellant reached maximum medical
improvement from the right shoulder acromioplasty with rotator cuff repair and distal clavicle
resection. Under the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (hereinafter), he opined that appellant
had 19 percent upper extremity impairment, which converted to 11 percent whole person
impairment. Dr. Westkaemper noted that appellant was previously awarded eight percent
impairment and subtracted that amount to find three percent new whole person impairment.
Dr. Joseph M. Tejan, a Board-certified orthopedic surgeon, provided progress reports on
appellant’s condition. In a November 30, 2009 report, he noted that appellant was four months
status post rotator cuff repair in the right shoulder. Dr. Tejan advised that the pain and range of
motion were improving. He noted that appellant was concerned that he had retorn his rotator
cuff and indicated that a magnetic resonance imaging (MRI) scan should be repeated. In a
March 31, 2010 report, Dr. Tejan stated that appellant’s painful left shoulder was getting worse.
He indicated that a repeat MRI scan and x-ray for a possible rotator cuff tear were needed.
In an April 5, 2010 letter, OWCP informed appellant of the medical evidence needed to
support a schedule award claim, which included an impairment rating under the sixth edition of
the A.M.A., Guides. It advised him that his claim for a schedule award could not be considered
as the medical evidence of file was deficient.
On May 25, 2010 appellant claimed an increased schedule award. In an April 28, 2010
report, Dr. Gregory Powell, a Board-certified pain specialist to whom appellant was referred by
Dr. Westkaemper, noted the history of injury and his treatment. He reported that the left
shoulder was treated conservatively and had no tearing on MRI scan. Examination of the right
shoulder showed marked reduction in internal and external rotation. Forward flexion was limited
by about 25 percent compared to the left. Extension was limited by 10 percent compared to left
and abduction was limited by 40 percent compared to the left. There was negative impingement
sign and no muscular atrophy noted about the shoulder girdle or upper extremities. Dr. Powell
concluded that appellant was at maximum medical improvement and opined, in accordance with
the sixth edition of the A.M.A., Guides, that appellant had no impairment of the left arm and five
percent right arm impairment. Under Table 15-5, page 401, he stated that the left shoulder was
classified as a sprain/strain as a class 0 as there were no significant objective abnormal findings
of muscle or tendon injury. Thus, the left shoulder had zero percent arm impairment. Under
Table 15-5, page 401, Dr. Powell classified the right shoulder as a class 1 partial thickness

2

rotator cuff tear with residual loss, functional with normal motion. Under Table 15-7, page 406,
he stated that appellant had grade 3 Functional History modifier (GMFH); under Table 15-8,
page 408, appellant had grade 2 Physical Examination modifier (GMPE); and under Table 15-9,
page 410, appellant had grade 2 Clinical Studies modifier (GMCS). Dr. Powell opined that
those modifiers warrant the highest impairment grade under Table 15-5 and, thus, appellant had
five percent left arm impairment.
On June 25, 2010 OWCP’s medical adviser applied Dr. Powell’s April 28, 2010
examination findings to the sixth edition of the A.M.A., Guides and concurred that appellant has
zero percent impairment of the left upper extremity and five percent impairment of the right
upper extremity. As appellant previously received 14 percent permanent impairment for his left
upper extremity and 14 percent permanent impairment for his right upper extremity, the medical
adviser subtracted that amount from the current determination. For the left arm, 14 percent
impairment previously received minus 0 percent yielded no additional impairment. For the right
arm, 14 percent impairment previously received minus 5 percent yielded no additional
impairment. Thus, OWCP’s medical adviser opined that appellant was not entitled to additional
impairment in either his left or right upper extremities.
By decision dated July 1, 2010, OWCP denied appellant’s claim for an increased
schedule award.
On July 17, 2010 appellant requested reconsideration of OWCP’s decision. In support of
his request, he submitted a July 19, 2010 statement providing his argument of increased
impairment an MRI scan on CD, April 30, 2010 MRI scans of the left and right shoulder; a
duplicate copy of Dr. Powell’s April 28, 2010 report, previously of record; and a partial copy of
a November 30, 2009 report from Dr. Tejan, previously of record.
By decision dated August 6, 2010, OWCP denied modification of the July 1, 2010
decision.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

3

regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).7 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8
It is well established that preexisting impairments to the scheduled member are to be
included when determining entitlement to a schedule award.9 OWCP’s procedures state that any
previous impairment to the member under consideration is included in calculating the percentage
of loss except when the prior impairment is due to a previous work-related injury, in which case
the percentage already paid is subtracted from the total percentage of impairment.10
ANALYSIS
Appellant was previously granted schedule awards for 14 percent impairment to the right
upper extremity and 14 percent impairment to the left upper extremity. He filed a claim for
increased impairment to both members. In July 1 and August 6, 2010 decisions, OWCP denied
appellant’s claim for an increased impairment.
The November 30, 2009 report from Dr. Tejan and the MRI scan reports do not contain
any impairment rating pertaining to the accepted conditions. Thus, OWCP properly determined
that this medical evidence does not provide a basis for increased schedule award under FECA.11
Dr. Westkaemper provided an impairment rating in accordance with the fifth edition of the
A.M.A., Guides. As noted above, the sixth edition of the A.M.A., Guides is to be used in
calculating impairment after May 1, 2009.12 Since Dr. Westkaemper’s report was not in

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides 494-531.

8

Id. at 521.

9

Michael C. Milner, 53 ECAB 446, 450 (2002); Raymond E. Gwynn, 35 ECAB 247 (1983).

10

Federal (FECA) Procedure Manual, supra note 6, Chapter 2.808.7.a(2) (November 1998).

11

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).
12

Supra note 6.

4

accordance with the appropriate edition of the A.M.A., Guides, it is of diminished probative
value.13
In his April 28, 2010 report, Dr. Powell opined that appellant was at maximum medical
improvement. He further opined, in accordance with the sixth edition of the A.M.A., Guides,
there was no impairment with regard to the left upper extremity and five percent right upper
extremity impairment. OWCP’s medical adviser concurred with those results. For the left upper
extremity, under Table 15-5, page 401, Dr. Powell classified the left shoulder as a sprain/strain
as a class 0 with no significant objective abnormal findings of muscle or tendon injury. Thus,
the left shoulder had zero percent upper extremity impairment. For the right upper extremity,
under Table 15-5, page 402, Dr. Powell classified the right shoulder as a class 1 partial thickness
rotator cuff tear with residual loss, functional with normal motion. Under Table 15-7, page 406,
he assigned a grade 3 Functional History modifier (GMFH); under Table 15-8, page 408, a grade
2 Physical Examination modifier (GMPE) was assigned; and under Table 15-9, page 410, a
grade 2 Clinical Studies modifier (GMCS) was assigned. OWCP’s medical adviser properly
utilized the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX) or (3
- 1) + (2 - 1) + (2 - 1) to find a net adjustment of 4. This results in a final impairment of class 1,
grade E or 5 percent impairment. The medical adviser properly concluded that appellant had no
additional impairment to the left arm and also properly advised that, due to the previous schedule
award for 14 percent impairment of the right arm, there was no additional impairment to the right
arm.
The Board finds that OWCP’s medical adviser properly relied upon the findings in
Dr. Powell’s April 28, 2010 report in the extent of determining impairment to appellant’s
bilateral upper extremities. There is no other medical evidence of record to establish greater
impairment than 14 percent of the left upper extremity and 14 percent of the right upper
extremity, previously awarded.
On appeal and before OWCP appellant states his shoulder conditions have deteriorated
and he has torn ligaments in both shoulders. As noted, the medical evidence of record does not
establish greater impairment than 14 percent of the right and left upper extremity, previously
awarded. Appellant may request an increased schedule award based on evidence of a new
exposure or medical evidence showing progression of an employment-related condition resulting
in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 14 percent permanent impairment of the
right and left upper extremity, previously awarded.

13

See I.F., Docket No. 08-2321 (issued May 21, 2009) (an opinion which is not based upon the standards adopted
by OWCP and approved by the Board as appropriate for evaluating schedule losses is of diminished probative value
in determining the extent of permanent impairment).

5

ORDER
IT IS HEREBY ORDERED THAT the August 6 and July 1, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

